Exhibit 10.1

EXECUTION COPY

SIXTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT

THIS SIXTH AMENDMENT TO RECEIVABLES PURCHASE AGREEMENT, dated as of June 14,
2007 (this “Amendment”) is entered into among AMERISOURCE RECEIVABLES FINANCIAL
CORPORATION, a Delaware corporation (in such capacity, the “Seller”),
AMERISOURCEBERGEN DRUG CORPORATION, a Delaware corporation, as the initial
Servicer (in such capacity, the “Servicer”), the VARIOUS PURCHASER GROUPS party
to the Agreement (as defined below), and WACHOVIA BANK, NATIONAL ASSOCIATION, a
national banking association, as administrator for each of the Purchaser Groups
party thereto (in such capacity, the “Administrator”).

R E C I T A L S

A. The Seller, Servicer, the various Purchaser Groups and the Administrator have
entered into that certain Receivables Purchase Agreement, dated as of July 10,
2003 (as amended, supplemented or otherwise modified from time to time, the
“Agreement”).

B. The parties to the Agreement desire to enter into this Amendment to amend the
Agreement.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

1. Certain Defined Terms. Capitalized terms used but not defined herein shall
have the meanings set forth for such terms in Exhibit I to the Agreement.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

(a) Exhibit I to the Agreement is hereby amended by adding thereto in the
appropriate alphabetical order the following new definitions:

“DOD Eligibility Notice” means a notice, in form and substance reasonably
satisfactory to the Administrator, delivered by the Seller to the Administrator
and each Purchaser Agent and specifying that, not notwithstanding anything to
the contrary in clause (w) of the definition of “Eligible Receivable”, the
Seller intends to include DOD Receivables as Eligible Receivables.

“DOD Receivable” means a Receivable the Obligor of which is the United States
Department of Defense.

(b) The definition of “Default Horizon Ratio” set forth in Exhibit I to the
Agreement is hereby amended by inserting prior to the period at the end thereof
the following proviso:

; provided, however, that, for purposes of calculating the Default Horizon
Ratio, the aggregate amount of DOD Receivables that would otherwise have been
included in the amount described in clause (i) above shall not be included in
such amount unless and until the Seller has delivered the DOD Eligibility Notice
to the Administrator and each Purchaser Agent.



--------------------------------------------------------------------------------

(c) The definition of “Default Ratio” set forth in Exhibit I to the Agreement is
hereby amended by inserting prior to the period at the end thereof the following
proviso:

; provided, however, that, for purposes of calculating the Default Ratio, the
aggregate Outstanding Balance of DOD Receivables that would otherwise have been
included in the amounts described in clauses (x) and (y) above, respectively,
shall not be included in such amounts unless and until the Seller has delivered
the DOD Eligibility Notice to the Administrator and each Purchaser Agent.

(d) The definition of “Delinquency Ratio” set forth in Exhibit I to the
Agreement is hereby amended by inserting prior to the period at the end thereof
the following proviso:

; provided, however, that, for purposes of calculating the Delinquency Ratio,
the aggregate Outstanding Balance of DOD Receivables that would otherwise have
been included in the amounts described in clauses (i) and (ii) above,
respectively, shall not be included in such amounts unless and until the Seller
has delivered the DOD Eligibility Notice to the Administrator and each Purchaser
Agent.

(e) Clause (w) of the definition of “Eligible Receivables” set forth in Exhibit
I to the Agreement is hereby amended and restated in its entirety as follows:

(w) which is not a DOD Receivable; provided, however, that upon delivery of the
DOD Eligibility Notice by the Seller to the Administrator and each Purchaser
Agent, each DOD Receivable that otherwise meets the definition of “Eligible
Receivable” shall be an Eligible Receivable.

(f) The definition of “Government Receivables Excess” set forth in Exhibit I to
the Agreement is hereby amended by inserting prior to the period at the end
thereof the following proviso:

; provided, however, that, for purposes of calculating the Government
Receivables Excess, the aggregate Outstanding Balance of Government Receivables
shall exclude the aggregate Outstanding Balance of DOD Receivables unless and
until the Seller has delivered the DOD Eligibility Notice to the Administrator
and the Purchaser Agents.

3. Effect of Amendment. Except as expressly amended and modified by this
Amendment, all provisions of the Agreement shall remain in full force and
effect. After this Amendment becomes effective, all references in each of the
Agreements to “this Agreement”, “hereof”, “herein”, or words of similar effect
referring to such Agreement shall be deemed to be references to the Agreement,
as amended by this Amendment. This Amendment shall not be deemed to expressly or
impliedly waive, amend or supplement any provision of the Agreement (or any
related document or agreement) other than as set forth herein.

4. Effectiveness. This Amendment shall become effective on the date hereof upon
(i) receipt by the Administrator of counterparts of this Amendment executed by
each of the other parties hereto (including facsimile or electronic signature
pages), or other evidence satisfactory

 

2



--------------------------------------------------------------------------------

to the Administrator of the execution and delivery of this Amendment by such
other parties and (ii) receipt by the Administrator of such other agreements,
documents, opinions and instruments as the Administrator may request.

5. Counterparts. This Amendment may be executed in any number of counterparts
and by different parties on separate counterparts, and each counterpart shall be
deemed to be an original, and all such counterparts shall together constitute
but one and the same instrument.

6. Governing Law. This Amendment shall be governed by, and construed in
accordance with the law of the State of New York without regard to any otherwise
applicable principles of conflicts of law (other than Section 5-1401 of the New
York General Obligations Law).

7. Section Headings. The various headings of this Amendment are inserted for
convenience only and shall not affect the meaning or interpretation of this
Amendment, or the Agreements or any provision hereof or thereof.

[signature pages begin on next page]

 

3



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

AMERISOURCE RECEIVABLES FINANCIAL CORPORATION, as Seller By:    

Name:   Title:  

AMERISOURCEBERGEN DRUG CORPORATION, as initial Servicer By:    

Name:   Title:  

  S-1  

Sixth Amendment to RPA

(ARFC)



--------------------------------------------------------------------------------

VARIABLE FUNDING CAPITAL COMPANY LLC, as a Conduit Purchaser BY:   WACHOVIA
CAPITAL MARKETS, LLC,   its attorney-in-fact By:    

Name:   Title:   WACHOVIA BANK, NATIONAL ASSOCIATION, as Administrator and as
Purchaser

Agent and Related Committed Purchaser for

Variable Funding Capital Company LLC

By:    

Name:   Title:  

  S-2  

Sixth Amendment to RPA

(ARFC)



--------------------------------------------------------------------------------

YC SUSI TRUST, as a Conduit Purchaser By:   Bank of America, National
Association, as administrative trustee By:    

Name:   Title:   BANK OF AMERICA, NATIONAL ASSOCIATION, as a Related Committed
Purchaser

for YC SUSI Trust By:    

Name:   Title:  

  S-3  

Sixth Amendment to RPA

(ARFC)



--------------------------------------------------------------------------------

LIBERTY STREET FUNDING CORP., as a

Conduit Purchaser

By:    

Name:   Title:   THE BANK OF NOVA SCOTIA, as Purchaser Agent and Related
Committed Purchaser for Liberty

Street Funding Corp. By:    

Name:   Title:  

  S-4  

Sixth Amendment to RPA

(ARFC)



--------------------------------------------------------------------------------

MARKET STREET FUNDING LLC, as a

Conduit Purchaser

By:    

Name:   Title:   PNC BANK, NATIONAL ASSOCIATION, as Purchaser Agent and Related
Committed Purchaser

for Market Street Funding LLC By:    

Name:   Title:  

  S-5  

Sixth Amendment to RPA

(ARFC)